         Case 1:18-cv-00444-RP Document 280 Filed 05/24/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
MWK Recruiting Inc                         §
                                           §     CIVIL NO:
vs.                                        §     AU:18-CV-00444-RP
                                           §
Evan P. Jowers, et al                      §

                        ORDER RESETTING BENCH TRIAL
         IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
BENCH TRIAL in Courtroom 4, on the Fifth Floor, United States Courthouse, 501 West Fifth
Street, Austin, TX, on Monday, October 04, 2021 at 09:00 AM.

        IT IS SO ORDERED this 24th day of May, 2021.




                                           ______________________________
                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE
